THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SAID ACT OR ANY APPLICABLE STATE
SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE TUBE
MEDIA CORP. THAT SUCH REGISTRATION IS NOT REQUIRED..




COMMON STOCK PURCHASE WARRANT


To Purchase 200,000 Shares of Common Stock of
 
THE TUBE MEDIA CORP.
 
 

No. 2006-0180  
Date: November 10, 2006

       
THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, TOV Trust, SEID SADAT, Trustee, c/o, Magidoff, Sadat and Gilmore,
21800 Burbank Blvd, Suite 200, Woodland Hills, California 91367 (the “Holder”),
is entitled, upon the terms and subject to the limitations on exercise and the
conditions hereinafter set forth, at any time on or after the date hereof (the
“Initial Exercise Date”) and on or prior to the close of business on the second
anniversary of the issuance of the Initial Exercise Date, (the “Termination
Date”), but not thereafter, to subscribe for and purchase from The Tube Media
Corp., a Delaware corporation (the “Company”), 200,000 shares (the “Warrant
Shares”) of Common Stock, par value $.001 per share, of the Company (the “Common
Stock”) at a price equal to the Exercise Price, as defined in Section 2(b).


Section 1. Definitions. In addition to the terms defined elsewhere in this
Warrant, the following terms have the meanings indicated in this Section 1.
 
“Holder” shall mean the Person in whose name the Warrant set forth herein is
registered on the books of the Company maintained for such purpose.
 
“Original Issue Date” shall mean the date on which the Original Warrants were
issued, as set forth on the cover page of this Warrant.


“Original Warrants” shall mean the Warrants originally issued by the Company on
the Original Issue Date to Holder, including this Warrant.


 
 

--------------------------------------------------------------------------------

 
“Outstanding” shall mean, when used with reference to Common Stock, at any date
as of which the number of shares thereof is to be determined, all issued shares
of Common Stock, except shares then owned or held by or for the account of the
Company or any Subsidiary thereof, and shall include all shares issuable in
respect of outstanding scrip or any certificates representing fractional
interests in shares of Common Stock.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Trading Day” means a day during which trading in securities generally occurs on
the Trading Market in which the Common Stock is then listed or traded.
 
“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTC Bulletin
Board, Pink Sheets, the Nasdaq Market, the American Stock Exchange, or the New
York Stock Exchange.
 
“Transfer” shall mean any disposition of any Warrant or Warrant Shares or of any
interest in either thereof, which would constitute a “sale” thereof within the
meaning of the Securities Act.
 
“Warrants” shall mean the Original Warrants and all warrants issued upon
transfer, division or combination of, or in substitution for, such Original
Warrants or any other such Warrant. All Warrants shall at all times be identical
as to terms and conditions and date, except as to the number of shares of Common
Stock for which they may be exercised.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
Section 2. Exercise.
 
(a)Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made at any time or times on or after the Initial Exercise Date
and on or before the Termination Date by delivery to the Company (or such other
office or agency of the Company as it may designate by notice in writing to the
registered Holder at the address of such Holder appearing on the books of the
Company) of: (i) the Notice of Exercise Form annexed hereto duly completed and
executed; (ii) the aggregate Exercise Price of the shares thereby purchased by
wire transfer of immediately available United States funds or cashier’s check
drawn on a United States bank; (iii) the surrender of this Warrant; and (iv)
payment of all taxes required to be paid by the Holder, if any, pursuant to
Section 2(e)(vi); and (iv) the receipt of such certificates and other documents
as reasonably may be required by the Company to determine that the exercise
complies with applicable securities laws. The Trading Day on which the last of
the foregoing deliveries is received by the Company is referred to as the
“Exercise Date”; provided, however, that if the last of such deliveries is
received after the close of trading on the Trading Market for the Common Stock,
the Exercise Date shall be deemed to be the next Trading Day. This Warrant shall
be deemed to have been exercised, the Warrant Shares shall be deemed to have
been issued, and the Holder or any other person so designated to be named
therein as the holder of the Warrant Shares shall be deemed to have become a
holder of record of such shares for all purposes, as of the Exercise Date.
 
 
2

--------------------------------------------------------------------------------

 
(b)Exercise Price. The exercise price for each Warrant Share issuable under this
Warrant shall be 125% of the per share offering price established in the private
placement offering completed by the Company through Noble Financial Group, Inc.
within 30 days of the date of issuance of this Warrant, and if such private
placement does not occur, the exercise price shall be the average trading price
of the common stock for the 20 trading days prior to the issuance of this
Warrant, subject to adjustment hereunder (the “Exercise Price”).
 
(c)Payment of Exercise Price: The Holder shall pay the aggregate Exercise Price
by wire transfer of immediately available United States funds or cashier’s check
drawn on a United States bank “cashless exercise”. If at any time after one year
from the date of issuance of this Warrant there is no effective Registration
Statement registering, or no current prospectus available for, the resale of the
Warrant Shares by the Holder, then this Warrant may also be exercised at such
time by means of a “cashless exercise” in which the Holder shall be entitled to
receive a certificate for the number of Warrant Shares equal to the quotient
obtained by dividing [(A-B) (X)] by (A), where:
 

  (A) = the closing price of the Common Stock on the Trading Day immediately
preceding the date of such election;

     

  (B) = the Exercise Price of this Warrant, as adjusted; and

     

(X) =
the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

     

(d) Mechanics of Exercise.
 
 
3

--------------------------------------------------------------------------------

 
i. Authorization of Warrant Shares. The Company covenants that all Warrant
Shares which may be issued upon the exercise of the purchase rights represented
by this Warrant will, upon exercise of the purchase rights represented by this
Warrant, be duly authorized, validly issued, fully paid and nonassessable and
free from all taxes, liens and charges in respect of the issue thereof (other
than taxes in respect of any transfer occurring contemporaneously with such
issue). The Company covenants that during the period the Warrant is outstanding,
it will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of the Warrant Shares upon the
exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the Trading Market upon which the Common
Stock may be listed.
 
ii. Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the transfer agent of the Company to the
Holder by depositing the certificate(s) representing the Warrant Shares with a
nationally recognized overnight courier for delivery to the address specified by
the Holder in the Notice of Exercise on the next Trading Day, in either event
within 3 Trading Days of the Exercise Date (“Warrant Share Delivery Date”).
 
iii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the time of delivery of the certificate
or certificates representing Warrant Shares, deliver to Holder a new Warrant
evidencing the rights of Holder to purchase the unpurchased Warrant Shares
called for by this Warrant, which new Warrant shall in all other respects be
identical with this Warrant.
 
iv. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.
 
v. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.
 
 
4

--------------------------------------------------------------------------------

 
vi. Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.
 
(f)  Compliance With Securities Laws. By acquiring this Warrant from Company on
the date hereof, the Holder agrees, acknowledges, covenants, represents and
warrants as follows:
 
(i) This Warrant and the shares of Common Stock issuable upon exercise hereof
have not been registered under the Securities Act, or qualified or registered
under any state securities laws which may be applicable. Holder understands that
this Warrant and such shares of Common Stock have been and will be issued and
sold hereunder in transactions exempt from the registration or qualification
requirements of the Securities Act and applicable state securities laws and
Holder acknowledges that reliance on and the availability of said exemptions is
predicated in part on the accuracy of Holder's representations and warranties
herein.
 
(ii) Holder represents and warrants that it is acquiring this Warrant for its
own account, for purposes of investment, and not with a view to, or for sale in
connection with, any distribution thereof within the meaning of the Securities
Act and the rules and regulations promulgated thereunder. Holder represents,
warrants and agrees that it will not sell, exercise, transfer or otherwise
dispose of this Warrant (or any interest therein) or any of the Common Stock
purchasable upon exercise hereof, except pursuant to (i) an effective
registration statement under the Securities Act and applicable state securities
laws or (ii) an opinion of counsel, satisfactory to Company, that an exemption
from registration under the Securities Act and such laws is available. Holder
understands that Company will be relying upon the truth and accuracy of the
representations and warranties contained in this section in issuing this Warrant
and such Common Stock without first registering the issuance thereof under the
Securities Act or qualifying or registering the issuance thereof under any state
securities laws that may be applicable.
 
(iii) Holder acknowledges that there is not a liquid public market for the
Warrant, although there currently is a public trading market for the Common
Stock, and there can be no assurance that any such market will be developed, and
there can be no assurance that Holder will be able to liquidate its investment
in Company. Holder represents and warrants that it is familiar with and
understands the terms and conditions of Rule 144 promulgated under the
Securities Act.
 
(iv) Holder represents and warrants to Company that (x) it is an accredited
investor as defined in Regulation D of the Rules and Regulations of the
Securities and Exchange Commission; (y) it has such knowledge and experience in
financial and business matters as is necessary to enable it to evaluate the
merits and risks of any investments in Company and is not utilizing any other
person to be a purchaser representative in connection with evaluation of such
merits and risks; and (z) it has no need for liquidity in an investment in
Company and is able to bear the risk of that investment for an indefinite period
and to afford a complete loss thereof.
 
 
5

--------------------------------------------------------------------------------

 
(v) Holder represents and warrants that it has had access to, and has been
furnished with, all of the information it has requested from Company and has had
an opportunity to review the books and records of Company and to discuss with
management and members of the board of directors of Company the business and
financial affairs of Company.
 
(vi) Holder agrees that at the time of each exercise of this Warrant, unless the
issuance of shares of Common Stock issuable thereupon is pursuant to an
effective registration statement under the Securities Act, Holder will provide
Company with a letter embodying the representations and warranties set forth in
subsections (i) through (v), in form and substance satisfactory to Company, and
agrees that the certificate(s) representing any shares issued to it upon any
exercise of this Warrant may bear such restrictive legend as Company may deem
necessary to reflect the restricted status of such shares under the Securities
Act unless Company shall have received from Holder an opinion of counsel to
Holder, reasonably satisfactory in form and substance to Company, that such
restrictive legend is not required.
 
Section 3.  Certain Adjustments.
 
(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (A) pays a stock dividend or otherwise makes a distribution on
shares of its Common Stock or any other equity or equity equivalent securities
payable in shares of Common Stock (which, for avoidance of doubt, shall not
include any shares of Common Stock issued by the Company pursuant to this
Warrant or any other option, warrant or other right to acquire the Common
Stock), (B) subdivides outstanding shares of Common Stock into a larger number
of shares (including by way of a stock split), or (C) combines (including by way
of reverse stock split) outstanding shares of Common Stock into a smaller number
of shares, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
outstanding before such event and of which the denominator shall be the number
of shares of Common Stock outstanding after such event. Any adjustment made
pursuant to this Section 3(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision or combination.
 
(b) Adjustment of Number of Shares. Upon each adjustment in the Exercise Price
pursuant to Section 3(a), the number of shares of Common Stock issuable upon
exercise hereof shall be adjusted, rounded up to the nearest whole share, to the
product obtained by multiplying such number of shares purchasable immediately
prior to such adjustment in the Exercise Price by a fraction, the numerator of
which shall be the Exercise Price immediately prior to such adjustment and the
denominator of which shall be the Exercise Price immediately thereafter.
 
 
6

--------------------------------------------------------------------------------

 
(c) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. The number
of shares of Common Stock outstanding at any given time shall not includes
shares of Common Stock owned or held by or for the account of the Company as
treasury shares.
 
(d) Failure to Effect Event Requiring Adjustment. If any event requiring an
adjustment in the Exercise Price and the number of Warrant shares issuable
hereunder is not paid or made, then the Exercise Price and number of shares
issuable upon exercise of this Warrant shall again be adjusted to be the
Exercise Price and number of shares which would then be in effect if such
adjustment had not been made for such.
 
(e) Notice to Holders. Whenever the Exercise Price is adjusted pursuant to
Section 3(a), the Company shall promptly mail to each Holder a notice setting
forth the Exercise Price after such adjustment and setting forth a brief
statement of the facts requiring such adjustment.
 
(f) Organic Change. Any recapitalization, reorganization, reclassification,
consolidation or merger to which the Company is a party, or sale of all or
substantially all of the Company’s assets to another Person or other transaction
that is effected in such a way that holders of Common Stock are entitled to
receive (either directly or upon subsequent liquidation) stock, securities or
assets with respect to or in exchange for Common Stock is referred to herein as
an “Organic Change.” Prior to the consummation of any Organic Change, the
Company will make appropriate provision to ensure that the Holder will
thereafter have the right to acquire and receive, upon exercise of this Warrant,
in lieu of or addition to (as the case may be) the Warrant Shares immediately
theretofore acquirable and receivable upon the exercise of such holder’s
Warrant, such stock, securities or assets as may be issued or payable with
respect to or in exchange for the number of Warrant Shares immediately
theretofore acquirable and receivable upon exercise of the Holder’s Warrant had
such Organic Change not taken place. In any such case, the Company will make
appropriate provision with respect to the Holder’s rights and interests to
ensure that the provisions of this Section 3(f) hereof will thereafter be
applicable to the Warrant. The Company will not effect any such Organic Change,
unless prior to the consummation thereof, the successor entity (if other than
the Company) resulting from consolidation or merger or the corporation
purchasing such assets assumes by written instrument, the obligation to deliver
to the Holder such stock, securities or assets as, in accordance with the
foregoing provisions, Holder may be entitled to acquire. The Company will give
written notice to the Holder at least 20 days prior to the date on which the
Company closes its books or takes a record for determining rights to vote with
respect to any Organic Change, dissolution or liquidation. The Company will also
give written notice to the Holder at least 20 days prior to the date on which
any Organic Change, dissolution or liquidation will take place.
 
 
7

--------------------------------------------------------------------------------

 
Section 4.  Transfer of Warrant.
 
(a) Transferability. Subject to compliance with any applicable securities laws
and the conditions set forth in Sections 4(d) and 5(a) hereof and to the
provisions of Section 4.1 of the Purchase Agreement, this Warrant and all rights
hereunder are transferable, in whole or in part, upon surrender of this Warrant
at the principal office of the Company, together with a written assignment of
this Warrant substantially in the form attached hereto duly executed by the
Holder or its agent or attorney and funds sufficient to pay any transfer taxes
payable upon the making of such transfer. Upon such surrender and, if required,
such payment, the Company shall execute and deliver a new Warrant or Warrants in
the name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Warrant Shares without having a
new Warrant issued.
 
(b) New Warrants. This Warrant may be divided or combined with other Warrants
upon presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 4(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.
 
(c) Warrant Register. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose (the “Warrant Register”), in the
name of the record Holder hereof from time to time. The Company may deem and
treat the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual notice to the contrary.
 
(d) Transfer Restrictions. If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws, the
Company may require, as a condition of allowing such transfer (i) that the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, (ii) that the holder
or transferee execute and deliver to the Company an investment letter in form
and substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Regulation D promulgated under the
Securities Act.
 
(e) Legend. The Warrant Shares issuable hereunder shall bear the following
legend:
 
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THESE SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE TUBE MEDIA CORP. THAT SUCH
REGISTRATION IS NOT REQUIRED.


 
8

--------------------------------------------------------------------------------

 
 
Certificates evidencing the Warrant Shares shall not contain the legend set
forth above: (i) following any sale of such Warrant pursuant to an effective
registration statement under the Securities Act or pursuant to Rule 144, or (ii)
if such Warrant Shares are eligible for sale under Rule 144(k), provided that,
in each case, the Holder provides a copy of such certificates or confirmations
as the Company reasonably requests.
 
Section 5.  Miscellaneous.
 
(a) Title to Warrant. The Company shall register this Warrant, upon records to
be maintained by the Company for that purpose, in the name of the record Holder
hereof from time to time. The Company may deem and treat the registered Holder
of this Warrant as the absolute owner hereof for the purpose of any exercise
hereof or any notice to the Holder, and for all other purposes, absent actual
written notice to the contrary and compliance with the applicable provisions
concerning transfer of this Warrant.
 
(b) No Rights as Shareholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a shareholder of the Company
prior to the Exercise Date and then only with respect to the Warrant Shares to
be issued with respect threreto.
 
(c) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.
 
(d) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.
 
(e) Exchange of Warrant for Warrants of Different Denominations. This Warrant is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for new Warrants of like tenor representing in the aggregate the
right to purchase the number of Warrant Shares then purchasable hereunder, and
each of such new Warrant will represent such portion of such rights as is
designated by the Purchaser at the time of such surrender. The date the Company
initially issued this Warrant will be deemed to be the warrant issue date for
such new Warrants regardless of the number of times new certificates
representing the unexplored and unexercised rights formerly represented by this
Warrant shall be issued.
 
 
9

--------------------------------------------------------------------------------

 
(f) Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed in accordance with the internal laws of the State of Florida, without
regard to the principles of conflicts of law thereof.
 
(g) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant, if not registered, will have restrictions upon
resale imposed by state and federal securities laws.
 
(h) No waiver. No course of dealing or any delay or failure to exercise any
right hereunder on the part of Holder shall operate as a waiver of such right or
otherwise prejudice Holder’s rights, powers or remedies; provided, however, that
all rights hereunder shall terminate on the Termination Date.
 
(i) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (I) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto prior to 4:00 p.m. (Eastern Time)
on a Trading Day, (II) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto on a day that is not a Trading
Day or later than 4:00 p.m. (Eastern Time) on any Trading Day, (III) the second
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (IV) upon actual receipt by the party to whom such
notice is required to be given; provided, however, that any exercise of the
Warrant shall be effective in the manner provided in Section 2(a). The address
for such notices and communications shall be (A) if to the Holder of this
Warrant, at the registered address of such Holder as set forth in the Warrant
register kept at the principal office of the Company or its Warrant registrar,
if any, or (b) if to the Company, to it at the address set forth on the
signature page hereto.
 
(j) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.
 
(k) Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive the
defense in any action for specific performance that a remedy at law would be
adequate.
 
 
10

--------------------------------------------------------------------------------

 
(l) Successors and Assigns. Subject to applicable securities laws and the other
restrictions on transfer set forth herein, this Warrant and the rights and
obligations evidenced hereby shall inure to the benefit of and be binding upon
the successors of the Company and the successors and permitted assigns of
Holder. The provisions of this Warrant are intended to be for the benefit of all
Holders from time to time of this Warrant and shall be enforceable by any such
Holder.
 
(m) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.
 
(n) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.
 
(o) Tax Treatment. This Warrant is not intended to qualify as an incentive stock
option as defined in Section 422 of the Internal Revenue Code, as amended.
 
(p) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.
 


********************

 
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.


Dated: November 10, 2006
 

  THE TUBE MEDIA CORP.               By:
/s/ Celestine F. Spoden
Name: Celestine F. Spoden
Title: Chief Financial Officer
                     
Address for Notice:
D. Patrick LaPlatney, CEO
The Tube Media Corp.
1451 W. Cypress Creek Rd., Suite 300
Fort Lauderdale, FL 33309
         
with a copy to (which shall not constitute notice) to:
Blank Rome LLP
1200 N. Federal Highway, Suite 417
Boca Raton, Florida 33432
Attention: Bruce C. Rosetto, Esquire



 
 
12

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE


TO: THE TUBE MEDIA CORP.


(1) The undersigned hereby elects to exercise this Warrant with respect to
________ Warrant Shares of the Company pursuant to the terms of the enclosed
Warrant, and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.
 
(2) Payment shall take the form of lawful money of the United States pursuant to
 
(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:
 
_______________________________
 
Note: If issued in the name of a Person other than the Holder, additional
documentation may be required by the Company as specified in the Warrant to
assure compliance with federal and state securities laws.


The Warrant Shares shall be delivered to the following:
_______________________________
_______________________________
_______________________________


(4) Accredited Investor; Investor Representation. The undersigned Holder is an
“accredited investor” as defined in Regulation D promulgated under the
Securities Act of 1933, as amended. The undersigned represents and warrants that
the shares of Common Stock to be issued upon exercise hereof are being acquired
solely for the account of the undersigned and not as a nominee for another
party, and for investment, and that the undersigned will not offer, sell or
otherwise dispose of any such shares of Common Stock except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any applicable state securities laws.


(5) The undersigned had not previously sold, transferred or assigned this
Warrant.


Name of Holder:
________________________________________________________________________
Signature of Authorized Signatory of Holder:
_________________________________________________
Name of Authorized Signatory:
____________________________________________________________
Title of Authorized Signatory:
_____________________________________________________________
Date: ________


 
13

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM


(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)






FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 


_______________________________________________ whose address is


_______________________________________________________________.






_______________________________________________________________
 
Dated: ______________, _______




Holder’s Signature: _____________________________


Holder’s Address:   _____________________________
 
_____________________________






Medallion Signature Guarantee: ___________________________________________


The Assignee hereby agrees to be bound by all the terms and covenants of this
Warrant.


Assignee’s Signature: _____________________________


Assignee’s Address:   _____________________________
 
 _____________________________
 


NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
Additional documentation may be required by the Company as specified in the
Warrant to assure compliance with federal and state securities laws.


 
14

--------------------------------------------------------------------------------

 